Exhibit IMPLANT SCIENCES EXECUTES LETTER OF INTENT TO ACQUIRE ION METRICS INC. PROPOSED ACQUISITION EXPECTED TO PROVIDE TECHNOLOGY ENHANCEMENTS TO CURRENT SECURITY PRODUCTS AND ACCELERATE NEW PRODUCT INTRODUCTIONS WAKEFIELD, MA … February 13, 2008…Implant Sciences Corporation (AMEX: IMX), a leading manufacturer of advanced security products, today announced the execution of a binding letter of intent to acquire San Diego, California-based Ion Metrics, Inc. (“Ion Metrics”).In connection with this transaction, the Company plans to acquire all the assets of Ion Metrics, including its mass spectrometer (“MS”) technology, differential mobility spectrometer (“DMS”) technology, ion mobility spectrometry (“IMS”) technology, miniature, light weight vacuum pump technology, patents, manufacturing fixtures, and other related technological capabilities.The Company will also be assuming certain specified liabilities.The Company plans to issue 2 million shares of its common stock as consideration for the transaction.The common stock to be issued will be restricted pursuant to the provisions of Securities and Exchange Commission Rule 144.The acquisition is subject to the execution of a definitive purchase agreement, which is expected to occur no later than March 31, 2008, and the satisfaction of other conditions which are customary in these types of transactions. Ion Metrics is in the business of producing low cost mass sensor systems for the detection and analysis of chemical compounds such as explosives, chemical warfare agents (CWA), narcotics, and toxic industrial chemicals (TICs) for the homeland defense, forensic, environmental, and safety/security markets.Ion Metrics has adapted its mass spectrometer technology, and other innovative front-end detection and separation technologies, to meet the growing need for field deployable, high-throughput screening instruments in industries such as drug discovery, security, and safety.The Company’s approach revolves around innovative miniaturized devices and system designs providing improved performance and reliability in combination with low manufacturing costs. David J.
